Order entered January 23, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00076-CV

                          IN RE TERRENCE M. GORE, Relator

                Original Proceeding from the 302nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-12-12707-U

                                         ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY as moot relator’s Request for Emergency Temporary Relief Pending Petition for Writ

of Mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   ADA BROWN
                                                         JUSTICE